                 Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 1 of 15




1    David A. Chami, #027585
     Tyler Holyfield , #034668
2
     PRICE LAW GROUP, APC
3    8245 North 85th Way
     Scottsdale, AZ 85258
4    T: (818) 600-5515
     F: (818) 600-5415
5    david@pricelawgroup.com
     tyler@pricelawgroup.com
6
     Attorneys for Plaintiff
7    Jerry Watson
8

9                                 UNITED STATES DISTRICT COURT
10                                     DISTRICT OF ARIZONA
11

12   JERRY WATSON,                                Case No.:
13                   Plaintiff,
                                                  COMPLAINT AND DEMAND FOR
14          v.                                    JURY TRIAL
15
     CAPITAL ONE BANK (USA) N.A.;                     1. FAIR CREDIT REPORTING ACT
16   GURSTEL LAW FIRM, P.C. F/K/A                        [15 USC § 1681 et. seq.]
     GURSTEL CHARGO, P.A.; EQUIFAX                    2. FAIR DEBT COLLECTION
17
     INFORMATION SERVICES, LLC;                          PRACTICES ACT, 15 U.S.C. §
18   TRANSUNION, LLC; AND EXPERIAN
                                                         1692 et seq.
     INFORMATION SOLUTIONS, INC.,
19
                     Defendants.
20

21

22                       COMPLAINT AND DEMAND FOR JURY TRIAL
23
            Plaintiff, Jerry Watson (“Plaintiff”), through his attorneys, alleges the following
24
     against Defendants Capital One Bank (USA) N.A. (“Capital One”), Gurstel Law Firm,
25

26   P.C. f/k/a Gurstel Chargo, P.A. (“Gurstel”), Equifax Information Services, LLC

27

28



                                                  -1-
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 2 of 15




     (“Equifax”), TransUnion, LLC (“TransUnion”), and Experian Information Solutions, Inc.
1

2    (“Experian”).
3
                                        INTRODUCTION
4
     1. Count I of Plaintiff’s Complaint is based upon the Fair Credit Reporting Act
5

6        (“FCRA”), 15 U.S.C. § 1681 et. seq., which prohibits credit reporting agencies and

7        furnishers from reporting incomplete or inaccurate information.
8
     2. Count II of Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act
9
         (“FDCPA”), 15 U.S.C. § 1692 et. seq., which prohibits debt collectors from engaging
10

11       in abusive, deceptive and unfair practices in connection with the collection of
12
         consumer debts.
13
                                            PARTIES
14

15
     3. Plaintiff Jerry Watson is a consumer and natural person allegedly obligated to pay a

16       debt, and a citizen of the United States of America who presently resides in Maricopa
17
         County, Arizona.
18
     4. Defendant Capital One (USA) N.A. is a national banking association with its
19

20       principal place of business located at 1680 Capital One Drive, McLean, VA 22102-

21       3491. Defendant Capital One is an entity which engages in the practice of furnishing
22
         consumer information to consumer reporting agencies and is therefore a “furnisher
23
         of information” as contemplated by 15 U.S.C. § 1681s-2(a) & (b), and other sections
24

25       of the FCRA. Further, Defendant Capital One is a “person” as defined by § 1681a(b).
26
     5. Defendant Gurstel Law Firm, P.C. is a law firm that engages in the practice of debt
27
         collection and therefore is a “debt collector” as contemplated by 15 U.S.C. §
28



                                             -2-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 3 of 15




         1692a(6). Gurstel is a Minnesota corporation that can be served through its registered
1

2        agent, CT Corporation, at 3800 N. Central Avenue, Suite 460, Phoenix, Arizona,
3
         85012.
4
     6. Defendant Equifax is a credit reporting agency, as defined in 15 USC 1681a(f). On
5

6        information and belief, Defendant is regularly engaged in the business of assembling,

7        evaluating, and disbursing information concerning consumers for the purpose of
8
         furnishing consumer reports, as defined in 15 USC 1681a(d), to third parties.
9
         Equifax’s principal place of business is located at 1550 Peachtree Street NW,
10

11       Atlanta, Georgia, 30309.
12
     7. Defendant TransUnion is a credit reporting agency, as defined in 15 U.S.C. §
13
         1681a(f)). On information and belief, TransUnion is regularly engaged in the
14

15
         business of assembling, evaluating, and disbursing information concerning

16       consumers for the purpose of furnishing consumer reports, as defined in 15 USC
17
         1681a(d), to third parties. TransUnion’s principal place of business is located at 555
18
         West Adams Street, Chicago, Illinois 60661.
19

20   8. Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. § 1681a(f)).

21       On information and belief, Experian is regularly engaged in the business of
22
         assembling, evaluating, and disbursing information concerning consumers for the
23
         purpose of furnishing consumer reports, as defined in 15 USC 1681a(d), to third
24

25       parties. Experian’s principal place of business is located at 475 Anton Boulevard,
26
         Costa Mesa, California 92626.
27

28



                                             -3-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 4 of 15




     9. On information and belief, Equifax, Experian, and TransUnion disburse consumer
1

2        reports to third parties under contract for monetary compensation.
3
     10. At all relevant times, all Defendants acted through duly authorized agents,
4
         employees, officers, members, directors, heirs, successors, assigns, principals,
5

6        trustees, sureties, subrogees, representatives, and insurers.

7                                         JURISDICTION
8
     11. The District Court has federal question jurisdiction over these claims pursuant to 28
9
         U.S.C. § 1331; 15 U.S.C. § 1681.
10

11   12. Plaintiff also brings this complaint under federal diversity jurisdiction, 28 U.S.C. §
12
         1332, as the parties are completely diverse in citizenship and the amount in
13
         controversy exceeds $75,000.
14

15
     13. This Court has personal jurisdiction over Defendant because Defendant regularly

16       does business in this District, and Defendant maintains systematic and continuous
17
         business contacts with this State.
18
     14. Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a
19

20       substantial part of the events or omissions giving rise to the claim occurred in this

21       District.
22
                                   FACTUAL ALLEGATIONS
23
         GENERAL FACTUAL ALLEGATIONS:
24

25   15. On or about April 12, 2016, Gurstel filed a collection lawsuit (Case No. CC2016-
26
         065149) on behalf of Capital One in the Arizona Hassayampa Justice Court against
27
         Plaintiff.
28



                                              -4-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 5 of 15




     16. Thereafter, Plaintiff entered into a negotiated settlement agreement with Gurstel to
1

2        pay the debt he allegedly owed on two Capital One accounts directly to Gurstel.
3
     17. Plaintiff and Gurstel agreed that Plaintiff would pay $866.04 on account number
4
         x1723 ($61.86/mo for 14 months), and $1,233.96 on account number x3677 ($88.14
5

6        for 14 months).

7    18. Account x1723 is also known as Capital One account 517805763335xxxx and
8
         account x3677 is also known as Capital One account 517805932684xxxx.
9
     19. Pursuant to the settlement, Plaintiff signed a stipulated judgment with a conditional
10

11       agreement not to execute, which was filed with the court on or about August 23,
12
         2016.
13
     20. Between August 2016 and September 2017, Plaintiff diligently made every payment
14

15
         to Gurstel for both accounts as agreed.

16   21. In or around September of 2017 Plaintiff submitted the final payment on the account
17
         x1723 and in the reference line of the check made the note “final payment”.
18
     22. On or about September 27, 2017, Gurstel sent Plaintiff a letter returning the final
19

20       payment, check number 825 on the x1723 account, stating it was “unable to process

21       the check as it contain[ed] restrictive language stating ‘final payment’” and asking
22
         for new remittance.
23
     23. Plaintiff then immediately remitted payment and the check was cashed by Gurstel,
24

25       completing all payments for both accounts.
26
     24. Neither Gurstel nor Capital One filed a Satisfaction of Judgment immediately
27
         following Plaintiff’s completion of all payments.
28



                                               -5-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 6 of 15




         FAIR CREDIT REPORTING ACT FACTUAL ALLEGATIONS:
1

2    25. In September 2017, Plaintiff obtained his Experian, Equifax, and TransUnion credit
3
         reports and discovered that both accounts were still reporting balances owed.
4
     26. Thereafter, Plaintiff disputed online with all three bureaus that the account was paid
5

6        and he did not owe any balance.

7    27. In response to those disputes, Defendants Experian, Equifax, and TransUnion all
8
         responded their reporting was accurate.
9
     28. On or about February 7, 2019, Plaintiff received a notice letter from Gurstel stating
10

11       that a judgment had been entered against him for debt in the case he had already
12
         settled and paid a year and a half earlier (CC2016-065149).
13
     29. On or about February 11, 2019, Plaintiff obtained his TransUnion credit report and
14

15
         discovered the x3677 account was reporting he still owed $607, and the x1723

16       account showed he owed $361.
17
     30. On or about February 11, 2019, Plaintiff obtained his Experian credit report and
18
         discovered the x3677 account was reporting he still owed $607, and the x1723
19

20       account showed he owed $361.

21   31. On or about February 12, 2019, Plaintiff obtained his Equifax credit report and
22
         discovered the x3677 account was reporting he still owed $607, and the x1723
23
         account showed he owed $361.
24

25   32. On or about February 13, 2019, Plaintiff mailed certified letters to all three credit
26
         reporting agencies (Equifax, Experian, Transunion) disputing the erroneous
27
         reporting of balances on the accounts he had settled.
28



                                              -6-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 7 of 15




     33. Plaintiff has confirmation that his certified dispute letter was received by TransUnion
1

2        on February 19, 2019, by Equifax on February 18, 2019, and by Experian on
3
         February 19, 2019.
4
     34. Upon information and belief, each credit reporting agency forwarded Plaintiff’s
5

6        dispute to Defendant Capital One.

7    35. On or about February 27, 2019, Defendant Equifax responded by continuing to report
8
         the erroneous balance and past due of $607 for the x3677 account, and $361 for the
9
         x1723 account. The payment history inaccurately shows a “charge off” every month
10

11       from August 2016 through January 2019. Equifax stated the “disputed information
12
         has been verified as accurate.”
13
     36. On or about March 5, 2019, Defendant TransUnion responded by continuing to
14

15
         report the erroneous balance and past due of $607 for the x3677 account and $361

16       for the x1723 account. The payment history inaccurately shows a “charge off” every
17
         month from August 2016 through February 2019. TransUnion stated the “disputed
18
         information was VERIFIED AS ACCURATE.”
19

20   37. Upon information and belief, Experian did not respond to Plaintiff’s dispute.

21   38. On or about March 25, 2019, Plaintiff obtained his Experian consumer report and
22
         discovered that Experian continues to report the erroneous balance and past due of
23
         $607 for the x3677 account and $361 for the x1723 account. The payment history
24

25       inaccurately shows a “charge off” every month from August 2016 through March
26
         2019.
27

28



                                              -7-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 8 of 15




     39. Due to the reporting by Defendants Capital One, Experian, Equifax, and Trans
1

2        Union, Plaintiff has difficulty obtaining credit at favorable rates.
3
     40. In January 2019, Plaintiff was denied for a mortgage refinance, primarily because of
4
         the erroneous reporting by Defendants.
5

6    41. In March 2019, Plaintiff’s car was wrecked, and he was forced to buy a new (used)

7        car at a very high interest rate.
8
     42. The erroneous credit reporting and Defendants’ refusal to correct it caused
9
         significant stress on Plaintiff and his marriage.
10

11       FAIR DEBT COLLECTION PRACTICES ACT FACTUAL ALLEGATIONS:
12
     43. On or about February 7, 2019, Plaintiff received a letter from Gurstel notifying him
13
         that “a judgment had been entered against [him]” for debt in the case he had already
14

15
         settled and paid a year and a half earlier (CC2016-065149). Gurstel demanded

16       payment of $607.82.
17
     44. Thereafter, Plaintiff obtained his credit reports to determine exactly what was being
18
         reported and proceeded to dispute the errors.
19

20   45. On or about March 4, 2019, a Summons and Writ of Garnishment for Case No.

21       CC2016-065149 was served by Gurstel on his employer, Central Arizona Project, to
22
         garnish Plaintiff’s wages for the $607.82.
23
     46. On or about March 6, 2019, Plaintiff received a copy in the mail of the summons and
24

25       writ, filed February 27, 2019. This was Plaintiff’s first knowledge of Gurstel’s
26
         garnishment action.
27

28



                                               -8-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 9 of 15




     47. On or about March 6, 2019, Plaintiff, through an email from undersigned counsel,
1

2        demanded that Gurstel immediately quash the summons and writ because the debt
3
         had been long paid.
4
     48. Defendant Gurstel failed to respond to Counsel’s emails.
5

6    49. On or about March 8, 2019, Plaintiff received an email from his employer attaching

7        a Notice to Discharge and Release Garnishee; it was through his employer that
8
         Plaintiff learned that Gurstel had released the garnishment.
9
     50. On or about March 15, 2019, Gurstel finally filed a Satisfaction of Judgment in the
10

11       case, more than a year and a half after it had actually been satisfied.
12
     51. Receiving Gurstel’s February 7, 2019 letter was emotionally disturbing for Plaintiff,
13
         who had diligently made all twenty-eight payments over fourteen months and
14

15
         thought the issue had been put behind him in 2017.

16   52. Plaintiff was humiliated and embarrassed that his employer was served a writ to
17
         garnish him, as his employer had no previous knowledge of Plaintiff’s 2017
18
         judgment.
19

20   53. The actions by Gurstel, a law firm to whom Plaintiff had made every payment

21       directly as agreed, were especially upsetting and stressful to Plaintiff and his wife.
22
     54. The actions by all Defendants has cost Plaintiff a significant amount of time and
23
         unnecessary emotional distress.
24

25                                            COUNT I
26
       Defendants Capital One, Experian, Equifax, and TransUnion Violated the Fair
27                Credit Reporting Act (FCRA), 15 U.S.C. § 1681 et. seq.
28



                                               -9-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 10 of 15




     55. Plaintiff incorporates by reference paragraphs one (1) through forty-two (42) of this
1

2        Complaint as though fully stated herein.
3
         CREDIT REPORTING AGENCIES – EXPERIAN, EQUIFAX, TRANSUNION
4
     56. The FCRA provides that if the completeness or accuracy of any item of information
5

6        contained in a consumer’s file at a consumer reporting agency is disputed by the

7        consumer and the consumer notifies the agency directly of such dispute, the agency
8
         shall conduct a reasonable reinvestigation to determine whether the disputed
9
         information is inaccurate or delete the item from the file within thirty (30) days of
10

11       receiving the consumer’s dispute notice. 15 U.S.C. § 1681i(a)(2)(A).
12
     57. The Act further requires the credit reporting agency, within 5 business days of
13
         receiving notice of the consumer’s dispute, to provide notification of the dispute to
14

15
         the person who furnished the information in dispute and requires the credit reporting

16       agency to “include all relevant information regarding the dispute that the agency
17
         received from the consumer.” 15 U.S.C. § 1681i(a)(2)(A). In conducting its
18
         reinvestigation of disputed information in a consumer report, the credit reporting
19

20       agency is required to “review and consider all relevant information submitted by the

21       consumer.”
22
     58. Finally, the FCRA requires that “[w]henever a consumer reporting agency prepares
23
         a consumer report it shall follow reasonable procedures to assure maximum possible
24

25       accuracy of the information concerning the individual about whom the report
26
         relates.” 15 U.S.C. § 1681e(b).
27

28



                                            - 10 -
                             COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 11 of 15




     59. Defendants Equifax, Experian, and TransUnion failed to conduct a reasonable
1

2        reinvestigation of the inaccuracies that the Plaintiff disputed.
3
     60. Defendant Equifax, Experian, and TransUnion failed to review and consider all
4
         relevant information submitted by Plaintiff.
5

6    61. Defendant Equifax, Experian, and TransUnion failed to employ and follow

7        reasonable procedures to assure maximum possible accuracy of Plaintiff’s credit
8
         report, information, and file, in violation of 15 U.S.C. § 1681e(b).
9
     62. As a result of the above-described violations of § 1681i and § 1681e(b), Plaintiff has
10

11       sustained damages.
12
     63. Defendants’ violations of the FCRA were willful and therefore Plaintiff is entitled to
13
         seek statutory and punitive damages.
14

15
         DATA FURSHISHER – CAPITAL ONE

16   64. The FCRA requires a furnisher, such as Capital One, after receiving notice from a
17
         credit reporting agency that a consumer disputes information that is being reported
18
         by that furnisher, to conduct an investigation with respect to the disputed
19

20       information, to review all relevant information, to report the results of the

21       investigation to the credit reporting agency, and, if the investigation reveals that the
22
         information is incomplete or inaccurate, to report those results to all other credit
23
         reporting agencies to which the furnisher has provided the inaccurate information.
24

25   65. Defendant Capital One is liable under sections 1681n and 1681o of the FCRA by
26
         engaging in the following conduct that violates 15 U.S.C. § 1681s-2(b):
27

28



                                             - 11 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 12 of 15




            (a)    Willfully and negligently failing to conduct an investigation of the
1

2                  inaccurate information that Plaintiff disputed;
3
            (b)    Willfully and negligently failing to review all relevant information;
4
            (c)    Willfully and negligently failing to report the results of investigations to
5

6                  the relevant consumer reporting agencies;

7           (d)    Willfully and negligently failing to report the inaccurate status of the
8
                   inaccurate information to all credit reporting agencies;
9
            (e)    Willfully and negligently failing to properly participate, investigate, and
10

11                 comply with the reinvestigations that were conducted by any and all credit
12
                   reporting agencies concerning the inaccurate information disputed by
13
                   Plaintiff;
14

15
            (f)    Willfully and negligently continuing to furnish and disseminate inaccurate

16                 and derogatory credit, account, and other information concerning Plaintiff
17
                   to the credit reporting agencies; and
18
            (g)    Willfully and negligently failing to comply with the requirements imposed
19

20                 on furnishers of information pursuant to 15 U.S.C. § 1681s-2(b).

21   66. Defendant Capital One is liable to compensate Plaintiff for the full amount of
22
         statutory, actual, and punitive damages, along with attorneys’ fees and costs, as well
23
         as other such relief permitted by 15 U.S.C. § 1681n & o.
24

25   67. Since Plaintiff’s final payment of the debts until the present, Defendants Capital One,
26
         Equifax, Experian, and TransUnion have reported inaccurate information on
27
         Plaintiff’s credit report.
28



                                               - 12 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 13 of 15




                                              COUNT II
1

2      Defendant Gurstel Violated the Fair Debt Collection Practices Act (FDCPA), 15
                                    U.S.C. § 1692 et. seq
3

4    68. Plaintiff incorporates by reference paragraphs one (1) through twenty-four (24) and
5        forty-three (43) through fifty-four (54) of this Complaint as though fully stated
6
         herein.
7

8
     69. Defendant violated the FDCPA by attempting to collect a consumer debt without

9        complying with the provisions of Sections §§ 1692b to 1692j, inclusive, of Title 15
10
         of the United States Code (Fair Debt Collection Practices Act).
11
     70. By attempting to collect a debt which Plaintiff did not owe, Defendant used false,
12

13       deceptive, or misleading representations of the character, amount AND legal status

14       of the debt in connection with its collection actions in violation of § 1692e(2)(A).
15
     71. By sending Plaintiff a letter stating a “Judgment has been entered” against him and
16
         demanding payment of a debt already paid, Defendant violated § 1692e(5) by taking
17

18       actions that could not legally be taken.
19
     72. By serving a writ of garnishment to Plaintiff’s employer, Defendant violated §
20
         1692e(8) by communicating to any person credit information which is known or
21

22       which should be known to be false.

23   73. By serving a writ of garnishment to Plaintiff’s employer, Defendant violated §
24
         1692e(5) by taking actions that could not legally be taken.
25

26

27

28



                                             - 13 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 14 of 15




     74. Defendant violated § 1692f(1), by using unfair or unconscionable means to collect
1

2        or attempt to collect any debt, specifically, the collection of any amount not permitted
3
         by law.
4
                                     REQUEST FOR RELIEF
5

6          WHEREFORE, Plaintiff respectfully requests that judgment be entered against

7       Defendants for the following:
8
        A. Declaratory judgment that Defendants Capital One, Experian, Equifax, and
9
           TransUnion violated the FCRA;
10

11      B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);
12
        C. Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
13
        D. Punitive Damages pursuant to 15 U.S.C. § 1681n(a)(2);
14

15
        E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3) and

16         1681o(a)(2);
17
        F. Declaratory judgment that Defendant Gurstel violated the FDCPA;
18
        G. Actual damages pursuant to § 15 U.S.C. § 1692k(a)(1);
19

20      H. Statutory damages of $1,000.00 pursuant to § 15 U.S.C. § 1692k(a)(2);

21      I. Costs and reasonable attorney’s fees pursuant to § 15 U.S.C. § 1692k(a)(3)
22
        J. Any pre-judgment and post judgment interest as may be allowed under the law;
23
           and
24

25      K. For such other and further relief as the Court may deem just and proper.
26

27                                DEMAND FOR JURY TRIAL
28



                                             - 14 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 2:19-cv-02105-DJH Document 1 Filed 03/29/19 Page 15 of 15




          Please take note that Plaintiff demands a trial by jury in this action.
1

2
     DATED: March 29, 2019
3

4                                             RESPECTFULLY SUBMITTED,
5                                             PRICE LAW GROUP, APC
6
                                              By:/s/ David A. Chami
7                                             David A Chami
8
                                              Tyler Holyfield
                                              T: (818) 600-5515
9                                             david@pricelawgroup.com
                                              tyler@pricelawgroup.com
10

11
                                              Attorneys for Plaintiff Jerry Watson

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                           - 15 -
                            COMPLAINT AND DEMAND FOR JURY TRIAL
